Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-25 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62793600 dated 01/17/2019. 

Claim Objections
Claim 4 is objected to for the following informalities: “name, a number” should say “name, and a number”.
Claim 13 is objected to for the following informalities: “text surrounding” should say “text surrounded”.
Claim 19 is objected to for the following informalities: “configured to receiving” should say “configured to receive”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a GUI (presumed to be within a statutory class for the purposes of subject matter eligibility analysis), a method and a system for displaying and managing electronic medical record associated with a patient. 
Regarding claims 1, the limitation- displaying an electronic medical record associated with a patient, comprising: an area configured to display patient information, the patient information including at least a name of the patient; and an indicator displayed in association with the name of the patient, wherein the indicator includes information specifying that the patient is potentially eligible for one or more trials, the patient is participating in one or more trials, or the patient has completed one or more trials and regarding claim 15 and 25, the limitation of (claim 15 being representative) - receive information indicating that a patient is potentially eligible for a trial; update an electronic medical record of the patient based on the received information; provide, to a first user, an indicator indicating that the patient is potentially eligible for the trial; receive, from the first user, input for updating trial information associated with the trial and the patient, wherein the updated trial information comprises information indicating whether the patient is being considered for participation in the trial; and provide, to a second user, at least portion of the updated trial information associated with the trial and the patient as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a system, a graphical user interface assumed to be a general purpose computer (claim 1), at least one processor (claim 15), and a computer (claim 22) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a system, at least one processor, the claims encompass displaying and managing electronic medical record associated with a patient, in the manner described in the identified 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a graphical user interface assumed to be a general purpose computer. Claim 15 recites the additional elements of a system, at least one processor. Claim 22 recites the additional element of a computer. That These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 15 and 22 further recite the additional element of a first user interface and a second user interface. These additional element are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to alternatively generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a graphical user interface, a system, at least one processor to perform the noted steps amounts to no more than mere instructions to apply the 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a graphical user interface, a first user interface and a second user interface were considered to generally link. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that generally linking an abstract idea to a particular technological environment is insufficient to provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-14, 16-21 and 23-25 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 5, 11-12, 17 and 25 further define the indicator.  Dependent claim 3 further defines the text displayed.  Dependent claim 4 further defines the potential trials. Dependent claims 6-8 further define the trial information. Dependent claim 9 further defines the input. Dependent claim 10 further defines the selectable reasons. Dependent claim 14 further defines an apparatus for display. Claim 14 recites the additional element of an apparatus comprising a processor, supra. Claims 2-14 recites the additional elements of a graphical user interface which is interpreted to be part of the computer and do not provide practical application or significantly more for the same reasons noted above. Dependent claims 16 and 22 further define the information. Dependent claims 18, 20 and 24 further define the notification. Dependent claim 19 further defines receiving an input. Dependent claim 21 further defines the steps of the processor. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The graphical user interface in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the graphical user interface. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1 the limitation “graphical user interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the graphical user interface. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The Examiner suggest claiming that the interface is implemented by the at least one processer of Claim 14 which would likely overcome this rejection (though not the subject matter eligibility rejection).

Claim 4 recites “displayed…a number of potential trials… “The claim is indefinite because it is unclear how the claim can be met. The number of trails was never determined. 

Claim 22 recites a “computer-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to receiving and manipulating data without describing whether a computer may be involved in any particular step or how it may be involved.  See Ex Parte Langemyr, Appeal No. 2008-1495, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008). Accordingly, it is unclear where the computer-implementation described in the preamble may take place.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18- 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francois US (2016/0110523).

REGARDING CLAIM 15
Francois discloses a system for managing electronic medical records, the system comprising: at least one processor configured to: receive information indicating that a patient is potentially eligible for a trial ([0029] teaches retrieving information that relate to a patient who is a subject or potential subject in a clinical trial); update an electronic medical record of the patient based on the received information ([0004] teaches an EMR or database contains one or more active diagnosis modules (ADMs) [0013] teaches modifying an EMR or ADM. [0019] teaches that an ADM for a patient is associated with information identifying said patient and an ADM for a patient comprises a module of an EMR for said patient. [0029] teaches information that relates to a patient who is a subject or potential subject in a clinical trial (this information is interpreted by examiner as the received information)); provide, to a first user, a first user interface ([0076] teaches an EMR system (interpreted by examiner as the first user interface) that interacts with users (e.g., via a standard graphical user interface (GUI) and [0099] teaches that the EMR system may interact with a user via one or more computer-based documents (e.g., web pages, e.g., dynamic web pages)), wherein the first user interface comprises an indicator indicating that the patient is potentially eligible for the trial ([0434] teaches an indication is provided (interpreted by examiner as an indicator indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM. [0134] teaches an ADM may be designed to contain or reference at least a substantial portion of the health information that is directly relevant to a particular disease in a patient so that it may be possible by reviewing the ADM and, if relevant, patient summary data (discussed below) to obtain a reasonably comprehensive understanding of the disease process in that patient and the diagnostic and therapeutic management thereof. Each ADM may be assigned a unique identifier. In some implementations, the identifier may be used to refer to the ADM in research studies, publications, reports, etc., thereby potentially facilitating verification of the study results or performance of follow-on studies. [0155] teaches that an EMR system that utilizes ADMs); receive, from the first user via the first user interface ([0076] teaches EMR system (interpreted by examiner as the first user interface) can transmit/receive information to or from users, between other component(s) of the EMR system or external to the EMR system (interpreted by examiner as first user)), input for updating trial information associated with the trial and the patient, wherein the updated trial information comprises information indicating whether the patient is being considered for participation in the trial (Francois at [0006] teaches an EMR in the database contains one or more ADMs adapted for identifying or enrolling subjects in a clinical trial and/or for gathering data pertaining to a clinical trial. [0012] teaches or modify an EMR or ADM and [0029] teaches modifying information that relates to a patient who is a subject or potential subject in a clinical trial (interpreted by examiner as updating trial information associated with the trial and the patient) [0285] teaches indicating (e.g., by checking a box) (interpreted by examiner as receive input) whether enrollment may proceed [0286] also teaches approving or rejecting enrollment of the patient in the trial and [0309] teaches receiving an indication whether the patient is permitted to participate in a clinical trial (interpreted by examiner as the patient is being considered for participation in the trial)); and provide, to a second user, a second user interface, wherein the second user interface comprises at least portion of the updated trial information associated with the trial and the patient. ([0076] teaches EMR system can transmit/receive information to or from users, between other component(s) of the EMR system or external to the EMR system. [0152] teaches providing a user interface (interpreted by examiner as second user), which may enable users (interpreted by examiner as second user) to retrieve data from standard EMR systems. [0251] teaches EMR system may be used in a clinical trial by using ADMs to identify or enroll subjects and/or to gather data pertaining to the trial. [0284] teaches clicking on the link may bring up additional information (interpreted by examiner as provide at least a portion of the data) regarding the trial.  [0346] teaches a sponsor may provide the FDA, IRB, or DSMB with a list of the ID numbers (interpreted by examiner as provide at least a portion of the data) of the appropriate ADMs of subjects in the trial. [0395] teaches a sponsor remotely accessing ADMs and [0396] teaches medical researcher (also interpreted by examiner as second user) accessing, for example type II diabetes ADMs in ADM database (interpreted by examiner as provide at least a portion of the data)).

REGARDING CLAIM 18
Francois discloses the limitation of claim 15.
Francois further discloses:
The system of claim 15, wherein the one or more processors are further configured to provide a notification to the first user indicating that the patient is potentially eligible for the trial (Francois at [0284, 0434] teaches an indication is provided (interpreted by examiner as an indicator indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM. [0356] teaches notifying the patient of upcoming or ongoing trials for which the patient may be eligible).

REGARDING CLAIM 19
Francois discloses the limitation of claim 15 and 18.
Francois further discloses:
The system of claim 18, after receiving input from the first user selecting the indicator indicating that the patient is potentially eligible for the trial, the first user interface displays a pop-up window configured to receiving the input for updating trial information associated with the trial and the patient. (Francois at fig. 9A, 9B 14 and 15 teach a pop-up window  [0076] teaches an EMR system (interpreted by examiner as the first user interface) that interacts with users (e.g., via a standard graphical user interface (GUI) [0434] teaches an indication is provided (interpreted by examiner as an indicator) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM [0285] teaches indicating (e.g., by checking a box) whether enrollment may proceed (interpreted by examiner receiving the input) [0006] teaches an EMR in the database contains one or more ADMs adapted for identifying or enrolling subjects in a clinical trial and/or for gathering data pertaining to a clinical trial. [0012] teaches or modify an EMR or ADM and [0029] teaches modifying information that relates to a patient who is a subject or potential subject in a clinical trial (interpreted by examiner as updating trial information associated with the trial and the patient))

REGARDING CLAIM 20

Francois further discloses:
The system of claim 15, wherein the at least one processor is further configured to provide a notification to the second user indicating that the trial information associated with the trial and the patient has been updated (Francois at [0076] teaches an EMR system that interacts with users (e.g., via a standard graphical user interface (GUI) [0284, 0434] teaches an indication is provided (interpreted by examiner as a notification) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM [0285] teaches indicating (e.g., by checking a box) whether enrollment may proceed [0082] teaches EMR components may include one or more components that analyze health information entered into the EMR system and provide or trigger provision of an alert to a user upon entry of particular data (interpreted by examiner as providing a notification to the second user indicating that the trial information associated with the trial and the patient has been updated)).

REGARDING CLAIM 21
Francois discloses the limitation of claim 15.
Francois further discloses:
The system of claim 15, wherein the at least one process is further configured to: receive information indicating that the patient is potentially eligible for a plurality of trials ([0283] teaches a list with available therapies and/or corresponding clinical trials for which the patient appears to be eligible is provided (interpreted by examiner as receive information indicating) [0284] teaches clicking on the link may bring up additional information. [0434] teaches an indication is provided (also interpreted by examiner as receive information indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial); select at least (Francois at [0284] teaches after presentation of a list of one or more trials for which the patient is eligible or potentially eligible (interpreted by examiner as status), the CRC clicks on (or otherwise selects) a trial of choice. Clicking on the link may bring up additional information regarding the trial. In some embodiments an option is provided whereby a request that the patient be permitted to enroll in the trial may be sent electronically to the sponsor. A decision as to which trial to select may be made by the patient, physician, or CRC in various embodiments. [0161] teaches that within an EMR, in the medication section, a link may be available to “Experimental Therapies”. When selected, the link may bring up a list of experimental therapies and/or clinical trials or expanded use therapies (which may be available under managed access programs) that may be available for a patient with the diagnosis that has been confirmed); and 48Attorney Docket No. 13935.0048-00000 provide, to the first user, a third user interface, wherein the third user interface comprises an indicator indicating that the patient is potentially eligible for the at least one of the plurality of trials (Francois at [0346] teaches a sponsor may provide the FDA, IRB, or DSMB (interpreted by examiner as third user accessing trial information third user interface) with a list of the ID numbers of the appropriate ADMs of subjects in the trial [0434] teaches an indication is provided (interpreted by examiner as an indicator indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial)). 

REGARDING CLAIM 22
Claim 22 is analogous to Claim 15 thus Claim 22 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 15.
Francois teaches a computer implemented method ([0068] and [0069])

REGARDING CLAIM 24
Claim 24 is analogous to Claim 18 thus Claim 24 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594) and in further view of Hoffman (US 2013/0332191).

REGARDING CLAIM 1
	Skocic discloses a graphical user interface for displaying an electronic medical record associated with a patient, the graphical user interface comprising: an area configured to display patient information, the patient information including at least a name of the patient ([0102] teaches a patient profile interface (interpreted by examiner as the graphical user interface) that provides information regarding a patient, the information includes data from patient data 120 (interpreted by examiner as displaying an electronic medical record associated with a patient). [0040] teaches health records of a patient are stored in patient data and [0044] teaches Patient data 120 includes information relating to a particular patient such as medical history data including electronic medical records. [0073] teaches associating patient name with patient data 120 (interpreted by examiner as patient information including at least a name of the patient)); 

Skocic does not explicitly disclose, however Hoffman discloses:
and an indicator displayed in association with the name of the patient, wherein the indicator includes information specifying that the patient is potentially eligible for one or more trials, the patient is participating in one or more trials, or the patient has completed one or more trials (Hoffman at [0064] teaches a patient-related attribute may be a match score (interpreted by examiner as indicator associated with the patient) that indicates a degree of strength of a patient's eligibility for a particular clinical trial (interpreted by examiner as information specifying that the patient is potentially eligible for one or more trials) [0105] teaches displaying of match score and [0112] teaches screen displays illustrating user interfaces for providing patient-related attributes in accordance with an embodiment of the present invention (interpreted by examiner as indicator displayed in association with the name of the patient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the clinical trial data management of Skocic to incorporate an indicator specifying the patient is potentially eligible for one or more trials as taught by Hoffman, with the motivation of providing a recommendation to modify the clinical criteria to improve the clinical trial or increase the number of potential participants. (Hoffman at [0116]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594), in view of Hoffman (US 2013/0332191) and in further view of Gay (US 2005/0261940).

REGARDING CLAIM 2
Skocic and Hoffman disclose the limitation of claim 1.
Skocic and Hoffman do not explicitly disclose, however Gay discloses:
The graphical user interface of claim 1, wherein the indicator includes text displayed next to the patient name in the graphical user interface (Gay at [0172] teaches indicator (interpreted as the indicator of Hoffman) next to a name in the list of patients).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate text displayed next to the patient name as taught by Gay, with the motivation of providing a good audit trail for regulators or litigation defense to decreasing the percentage of drugs given in error or omitted, and decrease liability insurance costs. (Gay at [0003]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594), in view of Hoffman (US 2013/0332191), view of Gay (US 2005/0261940) and in further view of Graiver (US 2018/0046780).

REGARDING CLAIM 3
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman and Gay disclose the limitation of claim 2.
Skocic, Hoffman and Gay do not explicitly disclose, however Graiver discloses:
The graphical user interface of claim 2, wherein the text displayed next to the patient name includes words such as "potential trials," "on study," or "in follow-up." (Graiver at [0078] teaches potential trials (interpreted by examiner as the text displayed next to the patient name of Gay to includes "potential trials"))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate potential trials as taught by Graiver, with the motivation of enabling frictionless adoption by trial sponsors and providing the most accurate and patient-centric trial eligibility guidance to maximize liquidity and trial participation rates. (Graiver at [0012]).

REGARDING CLAIM 4
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman and Graiver disclose the limitation of claim 3.
Skocic and Hoffman do not explicitly disclose, however Graiver discloses:
(Graiver at [0010] teaches recommending potential trials to patient. [0078] teaches a list of potential trials and [0115] teaches displaying potential trials for a patient (interpreted by examiner as a number of potential trials for consideration for the patient is displayed after the words "potential trials."))

Claims 5- 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594), in view of Hoffman (US 2013/0332191) and in further view of Francois US (2016/0110523).

REGARDING CLAIM 5
Skocic and Hoffman disclose the limitation of claim 1.
Skocic and Francois does not explicitly disclose, however Hoffman discloses:
The graphical user interface of claim 1, wherein when the indicator includes information specifying that the patient is potentially eligible for one or more trials, the graphical user interface is configured to display trial information relating to the one or more trials for which the patient is potentially eligible (Hoffman at [0006] teaches a patient can be provided with one or more clinical trials for which the patient may be eligible. [0022] teaches users can be provided with clinical trials for which the patient may be eligible. As such, a patient can be referred to a clinical trial(s) indicated as a clinical trial for which the patient may be eligible (interpreted by examiner as indicator includes information specifying that the patient is potentially eligible for one or more trials). [0024] teaches providing and displaying an indication to view a set of clinical trials for which a patient is eligible to participate. Thereafter, a clinical trial(s) for which the patient is eligible to participate based on patient data associated with the patient satisfying a plurality of clinical criteria associated with each of clinical trial is received. The indication of the clinical trial(s) for which the patient is eligible to participate is displayed and [0025] teaches an indication to provide one or more clinical trials for which a patient may be eligible is received [0043] teaches a clinical-trial component (interpreted by examiner as the graphical user interface) is configured to obtain and/or provide clinical-trial data and [0091] teaches displaying trial-related attributes specific to a particular clinical trial (interpreted by examiner as display trial information)).

Skocic and Hoffman does not explicitly disclose, however Francois discloses:
and input is received from a user selecting the indicator (Francois at [0285] teaches indicating (e.g., by checking a box) whether enrollment may proceed (interpreted by examiner as input is received from a user selecting the indicator) [0286] also teaches approving or rejecting enrollment of the patient in the trial), 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate indicators as taught by Francois, with the motivation of ensuring and facilitating the entry of accurate and comprehensive information regarding a patient into a standard EMR. (Francois at [0001]).

REGARDING CLAIM 6
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman and Francois disclose the limitation of claim 5.
Skocic and Francois do not explicitly disclose, however Hoffman discloses:
(Hoffman at fig 12 teaches the title of matched trial (interpreted by examiner as includes a name of at least one trial)).

REGARDING CLAIM 7
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman and Francois disclose the limitation of claim 5.
Hoffman and Francois do not explicitly disclose, however Skocic discloses:
The graphical user interface of claim 5, wherein the trial information relating to the one or more trials for which the patient is potentially eligible includes a name of a coordinator of at least one trial (Skocic at fig 18 and [0184] teach providing names of system admin and representative (interpreted by examiner as coordinator of at least one trial)).

REGARDING CLAIM 8
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman and Francois disclose the limitation of claim 5.
Skocic and Hoffman do not explicitly disclose, however Francois discloses:
The graphical user interface of claim 5, wherein the trial information relating to the one or more trials for which the patient is potentially eligible includes a selectable action, the selectable action including at least a first option to designate the patient for consideration for the at least one trial and a second option to designate the patient to not be considered for the at least one trial (Francois at [0284] teaches  an option is provided whereby a request that the patient be permitted to enroll in the trial may be sent electronically to the sponsor. [0285] teaches assent of an investigator in a particular trial in which the patient desires to enroll is required in order for such enrollment to proceed (interpreted by examiner as designate the patient for consideration or not) In some embodiments the investigator may access the EMR system, view the ADM-SC, and indicate (e.g., by checking a box) whether enrollment may proceed (interpreted by examiner as a selectable action) [0286] also teaches approving or rejecting enrollment of the patient in the trial).

REGARDING CLAIM 12
Skocic and Hoffman disclose the limitation of claim 1.
Skocic and Hoffman do not explicitly disclose, however Francois discloses:
The graphical user interface of claim 1, wherein the indicator includes at least one of text, a shape, a color, or an image (Francois at [0390] teaches the appearance of the arrows in FIG. 20 (and in FIGS. 21 and 22) is used as an indicator (interpreted by examiner as shape)).

REGARDING CLAIM 13
Skocic and Hoffman disclose the limitation of claim 1.
Skocic and Hoffman do not explicitly disclose, however Francois discloses:
The graphical user interface of claim 1, wherein the indicator includes text surrounding by a shape (Francois at [0402] teaches the indicator may be, e.g., a number in a circle).

REGARDING CLAIM 14
Skocic and Hoffman disclose the limitation of claim 1.
Skocic and Hoffman does not explicitly disclose, however Francois discloses:
An apparatus comprising at least one processor configured to display the graphical user interface of claim 1 (Francois at [0450] teaches the computer system may include one or more output devices (e.g., a display) [0461] teaches the system may comprise an apparatus and apparatus may comprise one or more processors).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594), in view of Hoffman (US 2013/0332191), in view of Francois US (2016/0110523) and in further view of Nair US (10971272 B1).

REGARDING CLAIM 9
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman and Francois disclose the limitation of claim 8.
Skocic and Hoffman do not explicitly disclose, however Francois discloses:
The graphical user interface of claim 8, wherein after receiving input from a user selecting the second option to designate the patient to not be considered for the at least one trial, the graphical user interface is further configured to display a plurality reasons specifying why the patient should not be considered for the at least one trial (Francois at [0283] teaches if the patient is deemed not eligible for a particular trial (or trials) an indication of the reason(s) that the patient was deemed not eligible may be provided [0434] teaches if a patient appears not to be eligible, a reason may be provided).

Skocic, Hoffman and Francois do not explicitly disclose, however Nair discloses:
a plurality of selectable reasons (Nair at claim 9 teaches a plurality of selectable appropriate reasons)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic, Hoffman and Francois to incorporate a  (Nair at [2:5-6]).

REGARDING CLAIM 10
Skocic and Hoffman disclose the limitation of claim 1.
Skocic, Hoffman, Francois and Nair disclose the limitation of claim 9.
Skocic, Hoffman and Nair do not explicitly disclose, however Francois discloses:
The graphical user interface of claim 9, wherein the plurality of selectable reasons specifying why the patient should not be considered for the at least one trial includes at least a first reason indicating that the patient does not want to be in a clinical trial, a second reason indicating that the patient has a poor performance status, a third reason indicating that treatment is not indicated, or a fourth reason specifiable by the user (Francois at [0319] teaches in some embodiments a patient cannot participate in a clinical trial because, e.g., the patient fails to meet criteria (interpreted by examiner as a reason indicating that the patient has a poor performance status) for entering or remaining in a clinical trial).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594), in view of Hoffman (US 2013/0332191) and in further view of Menon (US 2016/0147953).

REGARDING CLAIM 11
Skocic and Hoffman disclose the limitation of claim 1.
Skocic and Hoffman do not explicitly disclose, however Menon discloses:
(Menon at [0035] teaches indicator may include clinical trials that have already been completed and identifies the number of studies completed) 

Skocic and Menon does not explicitly disclose, however Hoffman discloses:
and input is received from a user selecting the indicator (Hoffman at [0082] teaches providing an indication that seeks information (interpreted by examiner as the information specifying that the patient has completed one or more trials of Menon) related to a clinical trial(s)), the graphical user interface is configured to display trial information relating to the one or more trials for which the patient has participated in (Hoffman at [0043] teaches a clinical-trial component (interpreted by examiner as the graphical user interface) is configured to obtain and/or provide clinical-trial data (interpreted by examiner as display trial information)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate information specifying that the patient has completed one or more trials as taught by Menon, with the motivation of Identifying proven performers that can also lead to enrolling physicians with experience in specialties that align with a particular clinical trial, obtaining results in a timely manner, and enrolling sites that have access to a large population of patients. (Menon at [0012]).

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Francois US (2016/0110523) and in further view of Graiver (US 2018/0046780).

REGARDING CLAIM 16
Francois discloses the limitation of claim 15.
Francois does not explicitly disclose, however Graiver discloses:
The system of claim 15, wherein the information indicating that the patient is potentially eligible for the trial is determined based on the electronic patient medical record associated with the patient and a patient-trial matching algorithm (Graiver at [0002] teaches matching patient with suitable clinical trial and [0013] teaches a clinical trial matching system. [0011] teaches An automatic determination of patient eligibility requires that eligibility criteria are converted into a machine interpretable representation (interpreted by examiner as matching algorithm) [0045] teaches that the clinical trial matching system automatically uses data from electronic health records and [0139] teaches matching using electronic health records (interpreted by examiner as wherein the information indicating that the patient is potentially eligible for the trial is determined based on the electronic patient medical record)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate the determination method of eligible patients as taught by Graiver, with the motivation of enabling frictionless adoption by trial sponsors and providing the most accurate and patient-centric trial eligibility guidance to maximize liquidity and trial participation rates. (Graiver at [0012]).

REGARDING CLAIM 23
Claim 23 is analogous to Claim 16 thus Claim 23 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 16.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Francois US (2016/0110523) and in further view of Gay (US 2005/0261940).

REGARDING CLAIM 2
Francois discloses the limitation of claim 15.
Francois does not explicitly disclose, however Gay discloses:
The system of claim 15, wherein the indicator indicating that the patient is potentially eligible for the trial includes text displayed next to a name of the patient (Gay at [0172] teaches indicator (interpreted as the indicator of Francois) next to a name in the list of patients).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate text displayed next to the patient name as taught by Gay, with the motivation of providing a good audit trail for regulators or litigation defense to decreasing the percentage of drugs given in error or omitted, and decrease liability insurance costs. (Gay at [0003]).

REGARDING CLAIM and 25
Claim 25 is analogous to Claim 17 thus Claim 25 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626                           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626